DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant’s amendments and arguments filed 11/13/2020. Claims 25, 32 and 39 have been amended, claims 1-24 have been previously cancelled, and no claims have been newly added and thus claims 25-44 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 32, 33, 35, 37, 38, 39, 41, 43 and 44 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by DiBlasi (U.S. PG Pub. 2011/0073112).
Regarding claim 32, DiBlasi discloses a combination infant positive airway pressure and resuscitation system, comprising: an inspiratory pressure device comprising a resuscitator, wherein the resuscitator is configured to regulate a flow of breathing gas to a desired peak inspiration pressure (Par. [0082] discloses a gas source supplying a bias flow of pressurized gas to a patient; Fig. 29 Gas source (910); Par. [0093] discloses closing the valve (925) raising the peak inspiratory pressure and delivering a “mandatory breath” to the patient, thus being a resuscitation device); an expiratory pressure device configured to receive expiratory gases from an expiratory circuit and regulate the expiratory gases to a positive end expiration pressure (Par. [0091]; Par. [0092]; Fig. 29 tube (985), bubbler (985) and container 
Merriam-Webster defines the word “integrate” as “to form or coordinate into a functioning whole” https://www.merriam-webster.com/dictionary/integrate.
Regarding claim 33, DiBlasi further discloses the expiratory pressure device comprises a water resistance valve (Par. [0093] discloses a bubbler, Fig. 29 bubbler (985)).
Applications publication (U.S. PG Pub. 2018/0311461) in Par. [0034] discloses a bubbler as a water resistance valve.
Regarding claim 35, DiBlasi discloses the occlusion device comprises a clamp. (Par. [0093] discloses pinching the flexible conduit and valve thus can be considered a clamp).
Regarding claim 37, DiBlasi discloses the occlusion device is biased towards an open position (Par. [0093] discloses the occlusion valve being normally opened thus being biased in an open position).
Regarding claim 38, DiBlasi discloses the occlusion device is electronically actuated (Par. [0093] discloses a mechanical or electromechanical valve).
Regarding claim 39, DiBlasi discloses patient interface for a combination infant positive airway pressure and resuscitation system, comprising: an inlet configured to connect to a source of respiratory gases and receive respiratory gases from the source (Par. [0082]; Par. [0093]; Fig. 29 Gas source (110) connected to an inlet conduit (950); an outlet configured to connect to an expiratory circuit and to deliver expiratory gases to the expiratory circuit (Par. [0082]; Par. [0093]; Fig. 29 outlet bubbler conduit (940));-3-Application No.: 15/973262Filing Date:May 7, 2018 an occlusion device integrated with the patient interface and configured to selectively occlude the expiratory circuit at desired times such that the pressure within the system rises above a positive end 
Merriam-Webster defines the word “integrate” as “to form or coordinate into a functioning whole” https://www.merriam-webster.com/dictionary/integrate.
Regarding claim 41, DiBlasi discloses the occlusion device comprises a clamp. (Par. [0093] discloses pinching the flexible conduit and valve thus can be considered a clamp).
Regarding claim 43, DiBlasi discloses the occlusion device is biased towards an open position (Par. [0093] discloses the occlusion valve being normally opened thus being biased in an open position).
Regarding claim 44, DiBlasi discloses the occlusion device is electronically actuated (Par. [0093] discloses a mechanical or electromechanical valve).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25, 26, 28, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiBlasi (U.S. PG Pub. 2011/0073112) in view of Olsen (U.S. PG Pub. 2003/0047185).
Regarding claim 25, DiBlasi discloses a combination infant positive airway pressure and resuscitation system, comprising: an inspiratory pressure device that outputs a flow of breathing gas at a desired peak inspiration pressure (Par. [0082] discloses a gas source supplying a bias flow of pressurized gas to a patient; Fig. 29 Gas source (910)); a patient interface that receives the flow of breathing gas from the inspiratory circuit, wherein the patient interface is configured to deliver the flow of breathing gas to a patient and receive expiratory gases from the patient (Fig. 29 Patient interface (930); gas source (910) patient conduit (950) bubbler conduit (940)); an expiratory pressure device that receives expiratory gases from the expiratory circuit and regulates the expiratory gases to a positive end expiration pressure (Par. [0091]; Par. [0092]; Fig. 29 tube (985), bubbler (985) and container (960)); an occlusion device integrated with the patient interface and upstream of the expiratory pressure device (Par. [0093] discloses an occlusion valve; Fig. 29 shows Patient interface (930) integrated with (i.e. coordinated with) the occlusion valve (925) upstream of the expiratory pressure device, tube (945), bubbler (985) and container (960)), wherein the occlusion device is configured to selectively occlude the expiratory circuit at desired times such that the pressure within the inspiratory circuit rises to the peak inspiration pressure (Par. [0093] discloses selectively occluding the valve to cause a rise in peak inspiratory pressure).
Merriam-Webster defines the word “integrate” as “to form or coordinate into a functioning whole” https://www.merriam-webster.com/dictionary/integrate.
DiBlasi shows inspiratory and expiratory conduits (Fig. 29 the conduit from air source (910) and conduit (940)). 
DiBlasi does not explicitly disclose an inspiratory circuit that receives the flow of breathing gas from the inspiratory pressure device; an expiratory circuit that receives the expiratory gases from the patient interface.
However, Olsen teaches an inspiratory circuit that receives the flow of breathing gas from the inspiratory pressure device; an expiratory circuit that receives the expiratory gases from the patient interface (Par. [0052]- [0054] discloses a blower supplying air flow to a humidifier and inhalation conduit 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DiBlasi to incorporate an inspiratory and expiratory circuit as taught by Olsen. The skilled artisan would have been motivated to make the modification in order to carry inhalation gases to a patient and to carry exhaled gases away from a patient.
Regarding claim 26, the modified device of DiBlasi discloses the expiratory pressure device comprises a water resistance valve (DiBlasi, Par. [0093] discloses a bubbler, Fig. 29 bubbler (985)).
Applications publication (U.S. PG Pub. 2018/0311461) in Par. [0034] discloses a bubbler as a water resistance valve.
Regarding claim 28, the modified device of DiBlasi discloses the occlusion device comprises a clamp (DiBlasi, Par. [0093] discloses pinching the flexible conduit and valve thus can be considered a clamp).
Regarding claim 30, the modified device of DiBlasi discloses the occlusion device is biased towards an open position (DiBlasi, Par. [0093] discloses the occlusion valve being normally opened thus being biased in an open position).
Regarding claim 31, the modified device of DiBlasi discloses the occlusion device is electronically actuated (DiBlasi, Par. [0093] discloses a mechanical or electromechanical valve).
Claims 27 and 29 and rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiBlasi (U.S. PG Pub. 2011/0073112) in view of Olsen (U.S. PG Pub. 2003/0047185) as applied to claim 25, in further view of Hoffman (U.S. Pat. 4,552,142).
Regarding claim 27, the modified device of DiBlasi does not disclose the occlusion device comprises a manual push button valve.
However, Hoffman teaches a manual push button valve (Col. 2 Lines 5-12 discloses the operator depressing the valve to close it).

Regarding claim 29, the modified device of DiBlasi does not disclose the occlusion device is a lockable occlusion device.
However, Hoffman teaches the occlusion device is a lockable occlusion device (Col. 3 Lines 3-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DiBlasi to incorporate a lockable occlusion device as taught by Hoffman. The skilled artisan would have been motivated to make the modification in order to allow for the valve to remain in an open or closed state depending on the needs of a patient.
Claims 34, 36, 40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiBlasi (U.S. PG Pub. 2011/0073112) as applied to claims 32 and 39, in view of Hoffman (U.S. Pat. 4,552,142).
Regarding claim 34, the device of DiBlasi does not disclose the occlusion device comprises a manual push button valve.
However, Hoffman teaches a manual push button valve (Col. 2 Lines 5-12 discloses the operator depressing the valve to close it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DiBlasi to incorporate a manual push button valve as taught by Hoffman. The skilled artisan would have been motivated to make the modification in order to allow for the operator to control the gas flow within the device. Further, one of ordinary skill in the art would look to modify one known valve for another.
Regarding claim 36, the device of DiBlasi does not disclose the occlusion device is a lockable occlusion device.
However, Hoffman teaches the occlusion device is a lockable occlusion device (Col. 3 Lines 3-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DiBlasi to incorporate a lockable occlusion device as taught by Hoffman. The skilled artisan would have been motivated to make the modification in order to allow for the valve to remain in an open or closed state depending on the needs of a patient.
Regarding claim 40, the device of DiBlasi does not disclose the occlusion device comprises a manual push button valve.
However, Hoffman teaches a manual push button valve (Col. 2 Lines 5-12 discloses the operator depressing the valve to close it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DiBlasi to incorporate a manual push button valve as taught by Hoffman. The skilled artisan would have been motivated to make the modification in order to allow for the operator to control the gas flow within the device. Further, one of ordinary skill in the art would look to modify one known valve for another.
Regarding claim 42, the device of DiBlasi does not disclose the occlusion device is a lockable occlusion device.
However, Hoffman teaches the occlusion device is a lockable occlusion device (Col. 3 Lines 3-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DiBlasi to incorporate a lockable occlusion device as taught by Hoffman. The skilled artisan would have been motivated to make the modification in order to allow for the valve to remain in an open or closed state depending on the needs of a patient.
Response to Arguments

Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
With respect to claims 25-44 Applicant argues the prior art of Diblasi (U.S. PG Pub. 2011/0073112) fails to disclose “an occlusion device integrated with the patient interface”. 
However, Merriam-Webster defines the word “integrate” as “to form or coordinate into a functioning whole” https://www.merriam-webster.com/dictionary/integrate.
With respect to the Merriam-Webster definition above and referring to Fig. 29 Diblasi occlusion valve (925) is integrated with (i.e. coordinated with) patient interface (930). Therefore, it can be seen that the occlusion device of Diblasi is in fact “integrated with” the patient interface.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        4/30/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785